Citation Nr: 1410210	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  11-27 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota



THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and an anxiety disorder.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1967 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case. A review of the documents in the Virtual VA paperless claims file reveals documents that are either duplicative of the evidence in the paper claims file or irrelevant to the issues on appeal.

The issues of entitlement to service connection for bilateral hearing loss, tinnitus, and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In a January 2006 rating decision, the RO denied a claim of service connection for bilateral hearing loss.  The Veteran did not file a notice of disagreement or submit any additional evidence or information pertinent to bilateral hearing loss within one year of the rating decision.

2.  The evidence received since the January 2006 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The January 2006 rating decision that denied the claim for service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2013).

2.  The evidence received subsequent to the January 2006 rating decision is new and material, and the claim for service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the decision below, the Board has reopened the Veteran's claim of service connection for bilateral hearing loss.  Accordingly, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the appellant has resulted.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 

Initially, the Board observes that the Veteran's claim of service connection for bilateral hearing loss was previously considered and denied by the RO in a rating decision dated in January 2006.  The Veteran was notified of that decision and of his appellate rights; however, he did not submit a notice of disagreement.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  There was also no evidence received within one year of the issuance of the decision.  Therefore, the rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.302, 20.1103 (2013).

In September 2010, the Veteran essentially requested that his claim of service connection for bilateral hearing loss be reopened.  In the rating decision currently on appeal, the RO reopened the claim.  The Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened, regardless of how the RO ruled on the question of reopening.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

As noted above, the January 2006 rating decision denied the Veteran's claim of service connection for bilateral hearing loss.  In that decision, the RO found that the evidence failed to show that the Veteran's claimed bilateral hearing loss was either incurred in or was caused by service.  The evidence of record at that time included the Veteran's service treatment records that were negative for any complaints, treatment, or diagnosis of bilateral hearing loss, and a November 2005 VA audiology examination report.

The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the January 2006 rating decision and finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection for bilateral hearing loss.  In particular, the Veteran provided a September 1969 letter indicating that he was exposed to military noise exposure during his Vietnam service and documenting his concern about his ears being affected.  The Veteran's wife also provided an October 2010 statement in which she related that she thought the Veteran's hearing was affected by his service.  She noted that what the Veteran had told her about his military noise exposure and stated that his hearing had worsened over time since she first met the Veteran over 40 years ago.  During an August 2011 hearing before the Decision Review Officer (DRO) at the RO, the Veteran's wife testified that she had reviewed the Veteran's entrance and separation audiograms, and she contended that there was something wrong with the examinations because the audiograms showed that the Veteran's hearing had improved during service despite his eight years of military noise exposure.  During the hearing, the Veteran testified that he first recognized his hearing loss in approximately 1970.  

As previously noted, there was no evidence of hearing loss in service or a nexus opinion relating his current bilateral hearing loss to his claimed in-service noise exposure.  Since that decision, the newly submitted evidence includes various accounts of military noise exposure, which relates to an unestablished fact necessary to substantiate the claim. Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, for purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of service connection for bilateral hearing loss. 38 C.F.R. § 3.156(a). However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for bilateral hearing loss is reopened.


REMAND

The Veteran was afforded VA audiology examinations in November 2005 and December 2010 in connection with his bilateral hearing loss and tinnitus claims.  In reviewing the opinions, it appears that the VA examiners based their opinions on the lack of medical evidence of hearing loss in service.  However, the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post- service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Based on the foregoing, the Board finds that a clarifying medical opinion is necessary for the purpose of determining the nature and etiology of any hearing loss that may be present.

With respect to the Veteran's claims of entitlement to service connection for PTSD and an anxiety disorder, the December 2010 VA examiner opined that the Veteran did not meet the criteria for a diagnosis of PTSD.  Rather, he diagnosed the Veteran with an anxiety disorder, not otherwise specified.  He did not provide an etiology opinion with respect to the diagnosed anxiety disorder.  In addition, in September 2011 correspondence, a private physician noted that he diagnosed the Veteran with PTSD.  Therefore, on remand, the RO/AMC should afford the Veteran another VA examination to determine the nature and etiology of any diagnosed psychiatric disorder, to include PTSD and/or an anxiety disorder.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ascertain if the Veteran received any VA, non-VA, or other medical treatment that is not evidenced by the current record, to specifically include, but not limited to, any VA treatment records not associated with the record. 

The RO/AMC should provide the Veteran with authorization forms for the release of any identified outstanding private treatment records.   Specifically, the RO/AMC should request authorization forms for any private audiology treatment notes from private ear, nose, and throat physician, S. B., M.A. (initials used to protect the Veteran's privacy), and any private psychiatric treatment from private family physician, L. S., M.D.

The RO/AMC should then obtain these records, as well as any other pertinent records, and associate them with the claims folder. 

If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records. 

2.  After completion of the foregoing development, the RO/AMC should refer the Veteran's claims file to the December 2010 VA examiner or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any bilateral hearing loss and tinnitus that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.  He or she should specifically consider the September 1967 enlistment examination audiogram that showed the Veteran had normal hearing sloping to moderate hearing loss in the right ear, and normal hearing in the left ear; and the June 1970 separation examination that showed hearing within normal limits in both ears.  

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service. 

The Veteran has contended that he had excessive noise exposure in service.  It should be noted that he is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran currently has bilateral hearing loss and tinnitus thatare causally or etiologically related to his military service, including noise exposure. 

In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus which result from noise exposure generally present or develop in most cases, as distinguished from how hearing loss and tinnitus develop from other causes, in determining the likelihood that current hearing loss and tinnitus was caused by noise exposure in service as opposed to some other cause. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After obtaining any additional records identified by the Veteran, RO/AMC should schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disorders that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  The examiner should specifically consider the December 2010 VA examination report and the September 2011 private correspondence from the Veteran's family physician.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current psychiatric disorders and specifically indicate whether the Veteran has PTSD and/or an anxiety disorder.

For each diagnosis identified other than PTSD, the examiner should state whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to the Veteran's military service. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

Regarding PTSD, the RO/AMC should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events and any stressors related to fear of hostile military or terrorist activity may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor, including the fear of hostile military or terrorist activity.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  The RO/AMC should review the examination reports to ensure that they are in compliance with this remand.  If the report is deficient in any manner, the RO/AMC should implement corrective procedures. 

5.  After completing the above actions, the RO/AMC should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.

6.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


